Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steve Hickman appeals the district court’s order denying his motion to reconsider its previous denial of his motion to modify sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hickman, No. 5:93-cr-00144-BO-2 (E.D.N.C. Feb. 10, 2011). We dispense *195with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.